UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No.3)1 GenVec, Inc. (Name of Issuer) Common stock, par value $0.001 per share (Title of Class of Securities) 37246C 30 7 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 37246C 30 7 1 NAME OF REPORTING PERSON EcoR1 Capital Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.4% 12 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 37246C 30 7 1 NAME OF REPORTING PERSON EcoR1 Capital Fund Qualified, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.1% 12 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 37246C 30 7 1 NAME OF REPORTING PERSON EcoR1 Capital, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.5% 12 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 37246C 30 7 1 NAME OF REPORTING PERSON Oleg Nodelman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.5% 12 TYPE OF REPORTING PERSON IN 5 CUSIP NO. 37246C 30 7 Item 1(a). Name of Issuer: GenVec, Inc. a Delaware corporation (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: 910 Clopper Road, Suite 220N Gaithersburg, Maryland 20878 Item 2(a). Name of Person Filing Item 2(b). Address of Principal Business Office or, if None, Residence Item 2(c). Citizenship EcoR1 Capital Fund, L.P. (“Capital Fund”) 409 Illinois Street San Francisco, California 94158 Citizenship: Delaware EcoR1 Capital Fund Qualified, L.P. (“Qualified Fund”) 409 Illinois Street San Francisco, California 94158 Citizenship: Delaware EcoR1 Capital, LLC (“EcoR1”) 409 Illinois Street San Francisco, California 94158 Citizenship: Delaware Oleg Nodelman 409 Illinois Street San Francisco, California 94158 Citizenship: United States Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.” Item 2(d). Title of Class of Securities: Common stock, par value $0.001 per share (the “Common Stock”) Item 2(e). CUSIP Number: 37246C 30 7 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: /x/ Not applicable. (a) / / Broker or dealer registered under Section 15 of the Exchange Act. (b) / / Bank as defined in Section 3(a)(6) of the Exchange Act. 6 CUSIP NO. 37246C 30 7 (c) / / Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) / / Investment company registered under Section 8 of the Investment Company Act. (e) / / An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f) / / An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g) / / A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) / / A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) / / A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act. (j) / / Group, in accordance with Rule 13d-1(b)(1)(ii)(J). (k) / / Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership (a) Amount beneficially owned: As of the close of business on December 31, 2014, Capital Fund directly owned 754,875 shares of Common Stock and Qualified Fund directly owned 1,231,538 shares of Common Stock.EcoR1, as the general partner of each of Capital Fund and Qualified Fund, may be deemed to beneficially own the 1,986,413 shares of Common Stock owned in the aggregate by Capital Fund and Qualified Fund.Mr. Nodelman, as the Manager of EcoR1, may be deemed to beneficially own the 1,986,413 shares of Common Stock owned in the aggregate by Capital Fund and Qualified Fund. The foregoing should not be construed in and of itself as an admission by any Reporting Person as to beneficial ownership of any shares of Common Stock owned by another Reporting Person.Each of EcoR1 and Mr. Nodelman disclaims beneficial ownership of the shares of Common Stock directly owned by each of Capital Fund and Qualified Fund and the filing of this statement shall not be construed as an admission that any such person or entity is the beneficial owner of any such securities. (b) Percent of class: The following percentages are based on 17,269,962 shares of Common Stock outstanding as of October 31, 2014, which the Reporting Persons believe is the number of shares of Common Stock outstanding based on information provided by the Issuer. As of the close of business on December 31, 2014, Capital Fund directly owned approximately 4.4% of the outstanding shares of Common Stock, Qualified Fund directly owned approximately 7.1% of the outstanding shares of Common Stock, EcoR1 may be deemed to beneficially own approximately 11.5% of the outstanding shares of Common Stock and Mr. Nodelman may be deemed to beneficially own approximately 11.5% of the outstanding shares of Common Stock. 7 CUSIP NO. 37246C 30 7 (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote See Cover Pages Items 5-9. (ii) Shared power to vote or to direct the vote See Cover Pages Items 5-9. (iii) Sole power to dispose or to direct the disposition of See Cover Pages Items 5-9. (iv) Shared power to dispose or to direct the disposition of See Cover Pages Items 5-9. Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary That Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable. Item 8. Identification and Classification of Members of the Group. See Exhibit 99.1 to Schedule 13G filed by the Reporting Persons with the Securities and Exchange Commission on February 21, 2014. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certifications. By signing below each of the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 8 CUSIP NO. 37246C 30 7 SIGNATURE After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 17, 2015 EcoR1 Capital Fund, L.P. By: EcoR1 Capital, LLC General Partner By: /s/ Oleg Nodelman Name: Oleg Nodelman Title: Manager EcoR1 Capital Fund Qualified, L.P. By: EcoR1 Capital, LLC General Partner By: /s/ Oleg Nodelman Name: Oleg Nodelman Title: Manager EcoR1 Capital, LLC By: /s/ Oleg Nodelman Name: Oleg Nodelman Title: Manager /s/ Oleg Nodelman Oleg Nodelman 9
